Case 1:17-cv-06127-ILG-ST Document 47 Filed 03/06/20 Page 1 of 2 PageID #: 295
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Joshua@levinepstein.com

                                                                                       March 6, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:     Chincha v. Patel
                        Case No.: 1:17-cv-06127-ILG-ST

Dear Honorable Judge Tiscione:

       This law firm represents Defendant Manojkumar Patel (the “Defendant”) in the above-
referenced action. This letter is submitted on consent of Plaintiff.

       Pursuant to Rule I(D) of Your Honor’s Individual Motion Practices, this letter respectfully
serves as a request to extend: (i) the fact discovery deadline of March 20, 2020 to, through and
including, April 30, 2020 and: (ii) the dispositive motion deadline of April 20, 2020 to, through
and including, May 20, 2020. This is the sixth request for an extension of time, and this request is
not made lightly.

        The basis of this request is that Plaintiff’s counsel has failed to respond to multiple attempts
to schedule his client’s deposition. Thus, out of an abundance of caution, the undersigned
respectfully believes that an extension of time of the fact discovery deadline is appropriate to
finalize depositions, and issue anticipated supplemental discovery requests regarding to
information gleaned during the course of the depositions.

        For example, the undersigned re-noticed Plaintiff’s deposition for this Monday, March 9,
2020. By email dated February 24, 2020, the undersigned emailed Plaintiff’s counsel accordingly.
Plaintiff’s counsel did not respond to said email. By email dated March 5, 2020, the undersigned
sent a follow-up email to Plaintiff’s counsel. This morning, at 10:25 a.m. Plaintiff’s counsel
informed the undersigned that he had not received the email sent on the February 24, 2020. He
further said that Plaintiff is unavailable on Monday, March 9, 2020. The undersigned is working
in good faith to come to a mutually agreeable date for Plaintiff’s deposition that would avoid
further Court intervention.

       This morning, the undersigned emailed Plaintiff’s counsel requesting his consent to
extending the completion of fact discovery. As of the time of this filing, Plaintiff’s counsel has not
responded to the undersigned’s request.

       Thus, Defendant respectfully requests that: (i) the fact discovery deadline of March 20,
2020 be extended to, through and including, April 20, 2020 and: (ii) the dispositive motion
deadline of April 20, 2020 be extended to, through and including, May 20, 2020.

       Thank you, in advance, for your time and attention.
Case 1:17-cv-06127-ILG-ST Document 47 Filed 03/06/20 Page 2 of 2 PageID #: 296




                                    Respectfully submitted,
                                        LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                        By: /s/ Jason Mizrahi
                                        Jason Mizrahi
                                        420 Lexington Avenue, Suite 2525
                                        New York, NY 10170
                                        New York, New York 10119
                                        Tel.: (212) 792-0046
                                        Email: Jason@levinepstein.com
                                        Attorneys for Defendant
Cc: All Parties via ECF
